John Allen, Esq. attomey-at-law at Litchfield and attorney to tbe plaintiffs, lived witbin six miles of Goshen, of wbicb tbe defendants were informed and who notified said Allen to attend at tbe taking of them depositions; afterwards the defendants took supplementary depositions of some of tbe same witnesses, and also of other witnesses without notifying said Allen — wbicb depositions were objected to because said Allen was not notified, and by tbe court not admitted. See Williams v. Fitch, Windham September Term, A. D. 1791.